Citation Nr: 9928357	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for hand paralysis, 
left lower radicular (minor), currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
July 1946 and from November 1949 to April 1953.  

In July 1953 the RO granted service connection, in pertinent 
part, for a muscle group VII injury to the third, fourth, and 
fifth fingers, assigning a 10 percent evaluation.  In March 
1976 the RO, in pertinent part, assigned a 40 percent 
evaluation for paralysis, incomplete, left lower radicular, 
minor.  This rating was based on Diagnostic Code (DC) 8512.  
The RO noted that this impairment had previously been 
evaluated as a muscle group VII injury to the third, fourth, 
and fifth fingers of the left hand.  

In February 1997 the veteran filed a claim requesting an 
increased evaluation for his service-connected left-hand 
condition.  

In July 1997, the RO denied an increased evaluation for hand 
paralysis, left lower radicular.  The veteran appealed this 
determination to the Board of Veterans' Appeals, which 
constitutes the subject matter for appellate review at this 
time.  

The Board notes that the RO issued a decision in September 
1998 denying entitlement to an evaluation in excess of 20 
percent for a left muscle group VII injury.  The RO sent a 
notice of this decision on October 9, 1998.  There is no 
indication in the record that the veteran has filed a notice 
of disagreement with regard to this specific issue.  There is 
no indication that this issue has been appealed, and it is 
therefore not before the Board at this time.  

The veteran's representative has contended that clear and 
unmistakable error was committed in the rating of 10 percent 
for left lower radicular incomplete paralysis (formerly rated 
as a muscle group VII injury to the 3rd, 4th, and 5th fingers) 
between April 14, 1953 and January 29, 1976.  The 
representative contends that a 30 percent evaluation for this 
period is warranted.  

As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that the veteran was found to have diffuse 
interphalangeal joint degenerative changes of the left hand 
during the March 1998 VA examination.  The veteran testified 
that he had developed arthritis in the area where his 
interphalangeal joints had been damaged.  See Transcript, p. 
4.  

It has been held that a claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  Rodriguez v. 
West, No. 98-7087 (Fed. Cir. Aug. 25, 1999) (holding that the 
various provisions of section 3.155(a) dealing with informal 
claims do not deal with or authorize oral informal claims); 
see Brannon v. West, 12 Vet. App. 32 (1998); 38 C.F.R. 
§ 3.1(p).  

The veteran has not specifically claimed entitlement to 
service connection for arthritis of the interphalangeal 
joints of his left hand as being secondary to his service 
connected disability.  There is no evidence that either he or 
his representative have submitted a written statement 
indicating an intent to apply for service connection for 
arthritis.  See Rodriguez v. West, No. 98-7087 (Fed. Cir. 
Aug. 25, 1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that hand paralysis, left 
lower radicular, is not manifested by complete paralysis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
hand paralysis, left lower radicular have not been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.68, 
4.124a, Diagnostic Code 8512 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that in June 1997 the 
veteran underwent a VA muscles examination.  The veteran's 
history of suffering lacerations of the tendons to the left 
third, fourth, and fifth fingers while in service was noted.  
The veteran reported severe weakness in his left hand and 
that he had developed arthritis in the joints of his hands.  
Examination revealed, in pertinent part, multiple, well-
healed scars that were not raised or tender.  There were also 
scars over the distal phalanges of the middle, ring, and 
little fingers, as well as across the palmar surface of the 
mid area of the hand.  

When gripping, the veteran was unable to use the distal 
portions of the fingers and gripped more with the proximal 
phalanges in the palm.  There was 0 degrees active flexion of 
the distal phalanx of the third, fourth, and fifth fingers.  
They could only be passively flexed a few degrees.  There was 
moderate sensory loss over the anterior surface of the third, 
fourth, and fifth fingers.  He was diagnosed with status 
paralysis of the lower left radicular group, left muscle 
group VII injury with functional disability on examination.  

The veteran underwent another VA muscles examination in March 
1998.  The veteran reported difficulty lifting heavy objects 
with his left hand.  He denied any specific difficulties with 
dressing, or undressing, or with taking care of himself.  He 
reported having difficulty holding a golf club because of his 
left hand condition.  

On examination, the left third, fourth, and fifth fingers 
were noted to be comparably shorter than the fingers on the 
right.  There was loss of pain sensation on the tips of the 
left third, fourth, and fifth fingers distal to the 
lacerations sustained in service.  There was no atrophy of 
the thenar and hypothenar muscles of the left hand.  There 
was a one inch healed scar over the first metacarpal which 
was used for the tendon repair.  

There were healed scars of the flexor surfaces of the third, 
fourth, and fifth fingers on the left over the middle 
phalangeal areas.  Range of motion in the joints of the hands 
was equal except for the third, fourth and fifth 
interphalangeal (IP) joints.  Range of motion in the distal 
IP on the left third, fourth, and fifth fingers was noted as 
being "almost nil" for flexion and extension.  Grip 
strength of the left fingers were noted as being 3/5 as 
compared to 5/5 on the right.  X-rays of the left hand 
revealed degenerative changes involving the interphalangeal 
joints of the fingers of the left hand.  

It was concluded that the loss of strength of the flexors and 
extensors of the distal phalanges of the third, fourth, and 
fifth left fingers was due to lacerations sustained in 
service.  

In May 1999 the veteran provided testimony at a personal 
hearing.  He testified that he had been right-handed all of 
his life.  Transcript, p. 2.  He testified to having no 
feeling and no strength in his fingers and reported having 
difficulty with grasping objects as a result. Tr., pp. 2 and 
4.  He reported pain due to arthritis in his fingers.  Tr., 
p. 4.  He also reported pain with frequent use of his 
fingers.  Tr., p. 8.  He reported having difficulty with 
buttoning his shirt.  Id.  

The veteran underwent a VA peripheral nerves examination in 
June 1999.  The veteran reported that he could not type with 
his left hand or play guitar as a result of his left finger 
injuries.  Examination revealed well-healed scars on the 
ventral surface, the middle part of the mid phalanx of his 
left middle, ring, and little fingers.  

There was hypesthesia of the ventral surface of the middle, 
ring, and little fingers distal to the scars.  The left 
distal interphalangeal (IP) joints of the middle, ring, and 
little finger were fused at the distal IP joints in a 
position 10 degrees short of full extension.  Grip on the 
left was much weaker than on the right.  There was decreased 
abductor strength between the fingers of the left hand.  

The examiner noted that there was no muscle injury in the 
left upper extremity other than the tendons that were 
repaired.  The examiner concluded that the status of the 
veteran's injuries was unchanged.  He specifically concluded 
that the veteran did not have complete paralysis of any 
muscles of his left hand.  He noted that while there was a 
substantial loss of the use of the left hand, the veteran had 
been able to compensate and drive trucks.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different Diagnostic 
Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  

The schedule of ratings for neurological conditions provide a 
60 percent evaluation (minor) for complete paralysis of the 
lower radicular group.  Severe, incomplete paralysis of the 
lower radicular group warrants an evaluation of 40 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8512.

Pursuant to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (1998).

If a veteran, as a result of service-connected disability, 
suffers the anatomical loss or loss of use of a hand, he will 
be entitled to a rate of special monthly compensation.  
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999).

The term "loss of use" of a hand, for the purpose of 
special monthly compensation, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand, whether 
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's hand paralysis, 
left lower radicular.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories.

The veteran's hand paralysis, left lower radicular, is 
currently rated as 40 percent disabling under DC 8512.  A 40 
percent rating under DC 8512 contemplates severe incomplete 
paralysis (minor).  The next higher and maximum rating (60 
percent) contemplates complete paralysis of the lower 
radicular group.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  

The veteran testified that he is right-handed, and such has 
been noted on earlier dated examinations of record.  The 
service-connected injury at issue is to the third, fourth, 
and fifth fingers of his left hand.  Therefore, the veteran's 
minor hand is the one that is impaired.  38 C.F.R. § 4.69.




The probative evidence of record shows that the veteran's 
lower radicular paralysis of his left hand does not warrant a 
60 percent rating because the evidence shows that this 
disability is not manifested by complete paralysis.  The most 
recent VA examiner concluded in June 1999 that the status of 
the veteran's injuries was unchanged and specifically found 
that he did not have complete paralysis of any muscles of his 
left hand.  Previous VA examinations have not noted that the 
veteran had complete paralysis in any of the muscles of his 
left hand.  Therefore, a higher rating based on complete 
paralysis is not warranted in this instance.  

The Board has considered whether a higher rating would be 
warranted based on ankylosis of the veteran's middle, ring, 
and little fingers of the left hand.  The highest possible 
rating for ankylosis (favorable or unfavorable) of the 
middle, ring, and little fingers of the minor hand is 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5218 and 5222.  
The veteran has already been found to be entitled to a 40 
percent disability rating under DC 8512.  Therefore, no 
greater benefit can flow to the veteran under DC's 5218 and 
5222.  

The Board additionally notes that the veteran cannot obtain a 
higher rating under DC 5217 because he has not been found to 
have unfavorable ankylosis of the left index finger and the 
left thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5217.  

The Board has considered whether the veteran's left hand 
paralysis warrants separate additional ratings, including 
ankylosis of motion and scarring.  However, in light of the 
amputation rule, the Board finds that any provisions that 
could provide for an additional rating are not for 
application in this case.  

The regulations at 38 C.F.R. § 4.68 prohibit an evaluation of 
higher than 30 percent for any combination of service-
connected disabilities of the middle, ring, and little 
fingers of the minor hand.  See 38 C.F.R. 4.68 and 4.71a, 
Diagnostic Code 5141.  




To assign an additional rating under any separate provisions 
would result in a violation of the amputation rule because 
the veteran's single disability is already rated at 40 
percent.  Therefore, the veteran is now rated at the highest 
possible evaluation for his service-connected hand paralysis, 
left lower radicular group.  See   38 C.F.R. § 4.68.  

Additionally, the Board cannot over look the fact that when 
the veteran was examined by VA in June 1999, the VA examiner 
recorded that while there was a substantial loss of use of 
the left hand, the veteran had been able to compensate and 
drive trucks.  The Board's analysis of this above statement 
of the VA examiner does not permit the conclusion that the 
veteran has loss of use of his left minor hand for VA 
compensation purposes.  Such has neither been claimed nor 
shown by the evidentiary record in its entirety.  

Moreover, the evidentiary record shows that when the veteran 
was earlier examined by VA in March 1998, he reported 
difficulty lifting heavy objects with his left hand and 
holding a golf club.  He did not, however, and specifically 
denied have any difficulties with dressing, undressing, or 
with taking care of himself with respect to use of his left 
hand.  Range of motion in the joints of the hands was equal 
except for the third, fourth, and fifth fingers on the left.  
Range of motion in the distal interphalangeal joint of the 
left third, fourth and fifth fingers was "almost nil" for 
flexion and extension.  With respect to grip, left hand grip 
was 3/5 as compared to 5/5 on the right.

The above clinical description of the left hand function 
falls far short of the criteria upon which to predicate 
increased compensation benefits on the basis of loss of use.  
In this regard, the Board notes that the evidentiary record 
does not show that the veteran has no effective function 
remaining other than that which would be equally well served 
by an amputation stump at the site of election below his 
minor left elbow.



As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's hand paralysis, left lower radicular, does not 
warrant a disability rating in excess of 40 percent.  

Additional Matters
Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board notes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1), but that it did not 
actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have specifically raised the issue  of 38 
C.F.R. § 3.321(b)(1) on appeal in terms of the disability at 
issue in this case.  

Furthermore, the June 1999 VA examiner noted that the veteran 
had been able to compensate for his injury and drive trucks.  
Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.  


ORDER

Entitlement to an evaluation in excess of 40 percent for hand 
paralysis, left lower radicular, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

